Stacy, C. J.
It is settled by tbe decision in Smith ex parte, 134 N. C., 495, 47 S. E., 16, tbat tbe issuing of an execution on a decree charging owelty in partition is barred by tbe ten-year statute of limitations. See, also, Newsome v. Harrell, 168 N. C., 295, 84 S. E., 337, and Cochran v. Colson, 192 N. C., 663, 135 S. E., 794.
It is likewise settled by a number of decisions, notably Lytle v. Lytle, 94 N. C., 683, Lyon v. Russ, 84 N. C., 588, and Pasour v. Rhyne, 82 N. C., 149, tbat tbe lien upon lands of a docketed judgment is lost by tbe lapse of ten years from tbe date of tbe docketing, and this notwithstanding execution was begun, but not completed, before tbe expiration of tbe ten years. Tbe only office of an execution is to enforce tbe lien of tbe judgment by a sale of tbe lands, and this must be done before tbe lien is lost. Tbe execution adds nothing by way of prolongation to tbe life of tbe lien.
Tbe judgment, therefore, in tbe instant case is accordant with tbe decisions.
Affirmed.